—In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Dowd, J.), dated August 28, 1997, as denied that branch of his motion which was to compel the plaintiff to provide certain medical authorizations.
Ordered that the order is reversed insofar as appealed from, with costs, and that branch of the motion which was to compel the plaintiff to provide certain medical authorizations, including those necessary to obtain the records of all of the plaintiff’s psychiatric hospitalizations, is granted.
The plaintiff allegedly sustained injuries when his bicycle was struck by the defendant’s vehicle. The plaintiff claims that the accident caused a relapse and exacerbation of a longstanding psychiatric condition, for which he had been hospitalized a number of times over the preceding 20 years. The defendant moved, inter alia, to compel the plaintiff to provide authorizations to obtain his prior medical history, including certain psychiatric records, and the court denied the motion. Under the circumstances, the plaintiff’s entire psychiatric history is material and necessary to the defense of this action, *540and the defendant is entitled to full discovery regarding it (see, CPLR 3101 [a]; see also, Kenyon v Caruso Dev. Co., 167 AD2d 966). O’Brien, J. P., Ritter, Thompson, Friedmann and Gold-stein, JJ., concur.